JS 44 (Rev. 06/17)

I. (a) PLAINTIFFS

Case 1:19-cv-12594-4N0 By RQSwreaetcrin ryed 12/26/19 Pagelofi

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

* i . — ; 4
Gur LLasMuMe TABI!
(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

ge Se ees

‘ } i Vi uss Wot
iM Nabe TNE

anin

{ w
cuiv

noe 76 PM

Whew de

   
  
 

si
}
}

1
uu

(c) Attomeys (Firm Name, Address, and Telephone Number)

N/A

3 FS

 

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT\PAGE OF THIS KORM.)

aa

DEFENDANTS

Attorneys (If Known)

 

os , faro—,-i ; 4 A
TODD Lyon GCE Field MA, Foe Bysto
County of Residence of First Listed Defendant

nN)
BuURLinG

(IN U.S. PLAINTIFF CASES ONLY)

TOA

ey NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only)

O 1 U.S. Governn.ent

Plaintiff

U.S. Government
Defendant

2

13 Federal Question

(U.S. Government Not a Party)

34° Diversity

(Indicate Citizenship of Parties in Item III)

 

(For Diversity Cases Only)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State AQ 1 §@ 1 Incorporated or Principal Place o4 o4
of Business In This State
Citizen of Another State o2 O 2 Incorporated and Principal Place o5 a5
of Business In Another State
Citizen or Subject of a O 3 O 3. Foreign Nation go6 O86

Foreign Country

 

IV. NATURE OF SUIT (Place an “X” in One Box Only)

 

 

EE===CONTRACT. : _ TORTS
3 110 Insurance PERSONAL INJURY PERSONAL INJURY
1 120 Marine 1 310 Airplane 1 365 Personal Injury -
130 Miller Act 0 315 Airplane Product Product Liability
J 140 Negotiable Instrument Liability © 367 Health Care/
J 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical
& Enforcement of Judgment Slander Personal Injury
© 151 Medicare Act © 330 Federal Employers’ Product Liability
| 152 Recovery of Defaulted Liability 368 Asbestos Personal
Student Loans 0 340 Marine Injury Product
(Excludes Veterans) © 345 Marine Product Liability
J 153 Recovery of Overpayment Liability PERSONAL PROPERTY

of Veteran's Benefits
160 Stockholders’ Suits
190 Other Contract
195 Contract Product Liability
196 Franchise

oo000

© 350 Motor Vehicle

© 355 Motor Vehicle
Product Liability

© 360 Other Personal

of Property 21 USC 881
0 690 Other

 

Click here for: Nature of Suit Code Descriptions.

O 422 Appeal 28 USC 158 0 375 False Claims Act
O 423 Withdrawal 1 376 Qui Tam (31 USC

28 USC 157 3729(a))
3 400 State Reapportionment
[GPROPERTY RIGHISOOO] J 410 Antitrust

O 820 Copyrights

© 830 Patent

O 835 Patent - Abbreviated
New Drug Application

430 Banks and Banking

4 450 Commerce

M460 Deportation

@ 470 Racketeer Influenced and
Corrupt Organizations

 

© 370 Other Fraud

© 371 Truth in Lending

© 380 Other Personal
Property Damage

 

[ _REAL PROPERTY _

 

 

210 Land Condemnation
220 Foreclosure

230 Rent Lease & Ejectment
240 Torts to Land

245 Tort Product Liability
290 All Other Real Property

QNOO0o0u0

Injury O 385 Property Damage

O 362 Personal Injury - Product Liability
Medical Malpractice

_ CIVIL RIGHTS _|_PRISONER PETITIONS _

SW 440 Other Civil Rights Habeas Corpus:

O 441 Voting 0 463 Alien Detainee

© 442 Employment (7 510 Motions to Vacate

O 443 Housing/ Sentence
Accommodations © 530 General

© 445 Amer. w/Disabilities - | 535 Death Penalty
Employment Other:

O 446 Amer. w/Disabilities -
Other
O 448 Education

 

© 710 Fair Labor Standards
Act

0 720 Labor/Management
Relations

1 740 Railway Labor Act

4 751 Family and Medical
Leave Act

O 790 Other Labor Litigation

O 791 Employee Retirement
Income Security Act

840 Trademark
2 é 3 480 Consumer Credit

© 490 Cable/Sat TV

© 850 Securities/Commodities/
Exchange

© 890 Other Statutory Actions

& 891 Agricultural Acts

O 893 Environmental Matters

© $95 Freedom of Information
Act

3 896 Arbitration

| $99 Administrative Procedure
Act/Review or Appeal of
Agency Decision

J 950 Constitutionality of

O 861 HIA (1395ff)

O 862 Black Lung (923)

863 DIWC/DIWW (405(g))
© 864 SSID Title XVI

865 RSI (405(g))

__ FEDERAL TAX 5S

 

870 Taxes (U.S. Plaintiff
or Defendant)

0 871 IRS—Third Party
26 USC 7609

 

IMMIGRATION

 

State Statutes

 

© 540 Mandamus & Other

WW 550 Civil Rights

© 555 Prison Condition

R 560 Civil Detainee -
Conditions of
Confinement

 

 

O 462 Naturalization Application
O 465 Other Immigration
Actions

 

 

 

V. ORIGIN (Ptace an “X" in One Box Only)

1 Original
Proceeding

2 Removed from
State Court

oO 3

Remanded from o4

Appellate Court

Reinstatedor O 5 Transferred from 06 Multidistrict O 8 Multidistrict
Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION Lp

VII. REQUESTED IN

COMPLAINT:

U.S.

sa 4

Sf

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

G8 Ss HiVEAIS Ve Six UNIKIIDAL NAMED AC EAITS br FEN. RuPeau...

Brief description of cause:
COonsPipacy To ABSTRUCTAVE Cou
CHECK IF THIS IS A CLASS ACTION DEMAND $

UNDER RULE 23, F.R.Cv.P.

 

VIII. RELATED CASE(S)

IF ANY

(See instructions):

RSE oF TUS ce Biel Aah tnucrial Pu.
CHECK YES only if demanded in complaint:
JURY DEMAND: O Yes ONo

JUDGE 4, DUBSE ALLISOND.BuccouqhPockeT NUMBER 4 %-4493- ADB

 

DATE

SIGNATURE OF ATTORNEY OF RECORD

 

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPLYING IFP JUDGE

MAG. JUDGE
